Name: Commission Regulation (EC) No 2309/95 of 29 September 1995 establishing transitional measures for the import of grape juice and must from Cyprus
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  plant product;  EU finance;  Europe;  trade
 Date Published: nan

 No L 233/54 ( ENI Official Journal of the European Communities 30 . 9 . 95 COMMISSION REGULATION (EC) No 2309/95 of 29 September 1995 establishing transitional measures for the import of grape juice and must from Cyprus of an ad valorem duty and without the imposition of a countervailing levy ; Whereas it is therefore necessary to maintain the situation existing before and to permit Cyprus to export its products to the Community under the tariff quota arran ­ gements ; whereas the transitional measures within the meaning of Article 3 of Regulation (EC) No 3290/94 should be taken in order to facilitate the transition to the new arrangements pending a long-term solution within the framework of the agreement between the European Community and Cyprus ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Articles 53 (3) and 83 thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas the agreement creating an association between the European Community and the Republic of Cyprus provides for the opening of an annual Community tariff quota for certain concentrated grape juices and musts originating in Cyprus ; whereas the quota duty is 0 % ; Whereas the reference price arrangements, with payment of countervailing levies in the event of non-compliance, for imports into the Community of the products in ques ­ tion is replaced with effect from 1 September 1995 by the arrangements resulting from the Uruguay Round of multilateral trade negotiations ; whereas the new import arrangements must be taken into account when applying the agreement with Cyprus ; Whereas the application of the arrangements in force up to 31 August 1995 has resulted in the import of concen ­ trated grape juice and must from Cyprus without payment HAS ADOPTED THIS REGULATION : Article 1 The special duty listed in Annex I, Part 3, Section I, Annex 2, of the Customs Tariff of the European Commu ­ nities for the products falling within CN codes 2009 60 51 , 2009 60 71 , ex 2009 60 90 and ex 2204 30 92 shall be not be levied on the products in question origina ­ ting in Cyprus and imported under tariff quota order number 09.1421 as referred to in Annex V of Council Regulation (EC) No 1981 /94 (4). Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1995 to 30 June 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p . 1 . (2) OJ No L 148, 30 . 6. 1995, p. 31 . 3) OJ No L 349, 31 . 12 . 1994, p. 105. (4) OJ No L 199, 2. 8 . 1994, p. 1 .